           Case 20-03190-sgj Doc 83-8 Filed 02/02/21                              Entered 02/02/21 17:00:11                           Page 1 of 3
'112550(l;orrn1550-SubpocnRtoAppcarand'l'cstilyatallearingor'li'ial inallankruptc]'CRseorr\dvcrsen,Procccdine)(12/15)



                                       UNrrpn S'rarps BanrnuPTCY Counr
     Northern                                                             District   of   Texas

  1,.,,..rHighland Capital Management, L.P.
                                     Debtor'
                                                                                  Case    No. 19-34054
            (Complele iJ'issuecl in an adversury; proceecling)

                                                                                  Chapter    11
  Highland Capital Management, L.P.
                                    Plaintiff
                                        V.
                                                                                  Adv. proc.      No.    20-03'190
  James D. Dondero

                                   Defendant


                                SUtsPOENA TO APPBAR AND TESTIITY
            AT A HEAI1ING OR TRIAL IN A BANI(RUI'TCY CASB (OR ADVERSARY PITOCBEDING)

   1o. Jason Rothstein
                                                         (Nante of person to vhom tlte .subpocna is clircctecl)


    E   yOtl ARD COMMANDED                to appear in the Urritecl States llarrk|uptc1,' Court ar tlre timc, clate. ancl place set forlh belorv
   to testify at a headng or trial in this bankruptcy case (or advelsarl, proceeding). When )rou afrive, you lnust rernain at the
   coult until the.jLrclge or a coult official allou's you to leave.
    Pt,ACE 1100 Commerce Street, 14th Floor                                                               cor.jRTRooM             1
              Dallas,TX75242
              (The hearing will occur remotely via WebEx - details will be provided or can be accessed    DATE An*D TItr4E
              at www.txnb. uscourts. gov)
                                                                                                                                      February 5,2021 at 9:30 a.m.

   You nrttst af so bring with you the follorving documents, electronically stored infbrrnatiorr, or objects (leave blank if not
   upplicuhlQ:



              'I"he
               follori,irrgprovisions of Fed. R. Civ. P.45, rnade applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
   attached- Rule  45(c), relating to the place of compliance; Rule 45(d), r'elating to yolrr protection as a person subject to a
   subpoena; ancl Rule 45(e) and 45(g). relating to your duty to lespond to this subpoena and the potential coltsequences ofnot
   cloing so.

   g6".     211121

                                    CLERK OF COURT

                                                                                 OR
                                                                                          /s/ Bryan C. Assink
                                    Signattrre of Clerk ot' Depuly Cllerk                      All ornq;'s   s i g,nct   ltu'e



   The name. address. ernail address, and telephorre nurlbel of the attorrrey representing (name of party)
   James Dondero                       . rvho issues or requests tlris subpoena, are:
    Bryan C. Assink, Bonds Ellis Eppich Schafer Jones LLP, 420 Throckmorton Street, Suite 1 000, Fort Worth, TX
    761 02; email; bryan.assink@bondsellis.com; tel: 817 -7794297



                                       Notice to the person n'ho issues or requests this subpoena
   l1'this subpoeua colnrlands the ploduction of docul'nents, electronically stored infonnation, ol tangible thiugs. or the
   inspection of preruises before trial, a notice and a copy of this subpoena must be served on each pafty before it is served on
   the person to r.vlrom it is directed. Fed. R. Civ. P. a5(a)(a).
                                                                                                                                 Dondero Ex. 8
       Case 20-03190-sgj Doc 83-8 Filed 02/02/21                                                       Entered 02/02/21 17:00:11                            Page 2 of 3
                        Subpoena to r\ppcar rnd 'l-cstil\'   lt                    'l'rial in a l3ankruprcl'
82550 (Fornr 2550   -                                             a I learing or                               Casc or Adr crsary I'rocccding) 1l)agc 2 )




                                                                              PITOOF OF SERVICE
                                    section should not be lilecl u'ith the court unless t'equired b)'Fed. R. Cir'. P. 45.)

I receivecl this subpoen afor htante rf'indiviclual utcl rirle,                               iJ'an1y: 5aSq^                                (.*hd*l^
on ftictte) A-A- P I


                                           deliveri                                               person as        t'olto*,s:        Sqs c ^                Ro+[s+c,r^



l_J I returned tlre subpoena unexecuted because:



Unless the subpoena u'as issued orr behalf of the UnitecJ States, or one of its officers or agents, I have also tendered to the
witrress tlre fees fbr orre day's attcndance, aud the nrileage allorred [r1, lsla', in the anrount of $                                                      4n
 M5, fecs are   $ -                     fol trar,cl and           $                     ^ serviccs, for a total of
                                                                                        for                                      $
                                                                          -                                                            -'



                                                                                                               f Z#-
         I declare        r"rnder   penalty ol'perjury that tlris irrfolruation is                        trr,re   and correct.




                                                                                                                                        Printed nane and tille




Additional infornration conceruing attempted selvice, ctc.:
          Case 20-03190-sgj Doc 83-8 Filed 02/02/21                                                       Entered 02/02/21 17:00:11                                                Page 3 of 3
112550 (l:ornt 2550                                    'ltstilj, rt
                          -   Subpocna to Appcar and                  a I lcaring   or'l'rial in a l)ankruprcy   Casc or Aclvcrsarl' Procccding) lPagc 3;
                                                                                                                                                                    xl@.Gn+r.-..                               * r-.   va- ' -rerr-o


                                    Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                                (macle appliclble in brtnklupto'cases by ltule 9016, Feder:rl llules of Bnnkruptcv Plocedure)

 (c) Irlncc of conrpli:rncc.                                                                                             (ii) disclosing    atr unretaiued experr's opinion or inlilrnration thar does
                                                                                                                 ruot descrihe      spccilic occurlences irr dispute and rcsults liont the expert's
   (11 l'itr u'li'ial. lleuring. or Detrxtsition.;\ sr.rbpocrra nrar"conrnrand a                                 stud1, that \\'as not rcquestccl [rr, a llartr'.
l)crson to attcnd a trial. lrcaring. or dcposiriotr onll'as I'ollorls:                                               (C) Specif:ing Conditions as cnt ..lltenftitive. In thc cilcunrstiinccs
     (A) sithin 100 nrilcs ol'l{rerc thc person lesides. is entplor,ed. or                                       descritrcd in ltulc 45(d)(3)(B). thc couLt nrar'. insread ol'quashing or
rcgularlv tralrsncts business in pcrson: or                                                                      rnodil\,ing a subpoena. ortlcr appearance or produclion under spccificd
     (B) \'ithin the stilte rrltele the person resides. is enrploled. or regularll'                              conditions i1'the ser\,ing pan)':
trilnsilcts ltusiness in pelson. il'thc person                                                                          (i) shons a substantial need fol the lestinton)'or material that cilnnot
      1i) is a pnrtl or a pirt\'s olliccr: or                                                                    be otherrvisc nrct s ithout uudue hardship: lnd
      (ii) is conrnrandcd lo attend a trial nnd        sould not incur substantial                                      (ii) cnsures lhat the subpoenaed llcrsorr s,ill bc I'casonatrll'
expetrse.                                                                                                        conrpensatccl.

  ()) l'br Othcr /)r.rcolenr. A suhpocna rrra_t' conrnrand:                                                      (c) Dutics irr llosponrling lo              rr   Subpocna.
    (A) production ol'tlocunrents. or eleclrotricalll storetl inlblnration, or
things   lt   a placc   rrithiu | 00 nriles ol'lhere lhe pcrson rcsidcs.        is cntplolcd,                       ( l) Prodtrcing Doanrcnts or Electronicall.t: Storad lnJbrnntio,n. 'l'hesc
ol regularlv trilnsacls llusiness in llerson: and                                                                llrocedures appll'to ploducing docuntents or eleclronicallv stored
    (13) iuspectiorr ol'prenrises. at the prcnlises       to be inspecled.                                       inlbrmation:
                                                                                                                     (A) Docrurcnls. A persoll rcsponding to a subpocna to produce
(d) l'rotccting:t l)crson Subjccl to a Subpocnrt; Iinlbrccmcnt.
                                                                                                                 docurnents must produce thent as the1,are kept in tlre ordintry'course of'
       ( l) ,lwiding {;ntlue lhtrden or liqnnse: Sntctions. A part!'or
                                                                                                                 business orurust orgarrize and label theur lo correspond to lhc ca(eqories in
                                                                                                                 the dcnrand.
ilttorne)'responsible lbr issuing and scrr iug a subpoenir nrust tal<e
                                                                                                                      ("I)) lt o r n fo r I ) ro d u c i n g E I e c t r o n i ca I l.t, S t o r e d I nJb r n ut I i o n,\' tt I
rcasonablc steps to aroid inrposing unduc burden or c\peuse on a person
                                                                                                                 Speci/ied. lfa subpocna does not specill' a lblur ltrr producing
subjcct to thc subl:ocna. l'he court lbr thc district u'hcre conrpliance is
                                                                                                                 electronicallv stored inlbrnration. rhe person rcspoudine nrust producc it in
lcquired nrust cnlbrce this dutl'and intpose an appropriate sanction
rrlticlt ntal,incluclc lost earnirtgs and rcasonablc attorneJ"s l'ecs      a
                                                                                       -                         a l'ornr or folms iu l'lrich it is ordinarill'ntainraineil ol in a rcasonablv
parlv or nltorncv sfio fails to compll'.                                            -on                          usable lbrm or forrus.
                                                                                                                      (C)) Electronicalb' Storu, ,,*r,ntttion l)rodilced in Onll' One l;onn.'l-1e
                                                                                                                 person resl;onding need uot prochtce the sanre elcctlonicirll,r'storcd
    (2) Connmnd to l)rothrce :l.lulerirtl,y or Pernit lnspection.
                                                                                                                 iuloruration in urorc lharr oue lbrn.
      L.l) .4ppearcnce Xot l?etltirecl. A person comnrandcd to producc
                                                                                                                      ( D) I nu cces s i b I e fi I ec t ron i ca I lt' S t ore d I rditr nn t i or.'l'he pcrson
docuurcnts. clcctronicalll'stolcd inlbrnration. or langiblc thines. or to
                                                                                                                 responding nced not provide discovery ol'electronicalll'srorcd infornrarion
pernrit thc inspcction ofprenriscs. necd trot appcal in person at the place of
                                                                                                                 fronr sources lhal the person identifies as uot reasouabl),rccessihle bccause
production or inspection unless also cornnrarrded to appear lbl a dcposition,
                                                                                                                 ol'undue burden or cost. On nrotion to conrltel discovcn'or lbr a protccti\:e
healing- or trinl.
      (B) Oliections. A persou corrrmanded to produce docunrents or tangible                                     order- thc person responding ntust shotr,lhat the inlolntation is uot
                                                                                                                 reasonabh' acoessible because ol'undue burden or cost. lIthat shol'ing is
things or to pcrmit inspection ma)'ser\ic on the party or attornev designaled
                                                                                                                 rnade. thc coult nray nouetheless order discorclt' liom such sources il:the
in thc subpocna a lrittcn olr.jccrion to inspccting- cop1.'ing. lesting or
                                                                                                                 requesting parq shorvs good causc, consiclering thc liutitations of Rulc
sanrpling anl'or all ol'the nraterials or to inspecting the preutises         or to
producirrg elcctronicallr,slorcd inlbrrnation in the lornr or lornrs requested.      -                           26(bX2XC). The court rna_r,specil" contlitions lbr the discor,er)'.
-l'hc
       objection rrnrst bc ser\:cd befur'e rhe carlier of thc tinrc specificd for
                                                                                                                    (2) Claining Pr.ivilege or Protection.
conrpliance or l4 da1's after the subpoena is served. Ifan objection is rnade.
                                                                                                                      (A) lnfornotion lllithheld. A persou lithhokling subpocnacd
thc lollosing rules appll':
                                                                                                                 iulornration under a claim tlrat it is privilegcd or sub.jcct ro prorccriou as
        (i) At an1'tiruc. on noticc 10 thc coururanded person, fte scrr,ing partl'
                                                                                                                 trial-preparation nralerial lnust:
may lnove thc court lbr thc district Nhere cornpliance is rcquired for an
                                                                                                                         (i) expressll'make thc clainr: and
orrlcr corrrpelling productiorr or inspcctiorr.
                                                                                                                         (ii) describe the nature ofthe rvithbcltl documents. coruurunications.
        (ii) I hese acts nla)' bc requircd onll' as directcd irr the ordcr, and thc
                                                                                                                 or tangible things in 0 nranner that. \,ithout rer,ealing inlornration itsel l'
order nrust protect a pemon rr4ro is neilher fl piu-t): nor a part_v-'s officer liont
                                                                                                                 prir.ileged or protected, *,ill cnablc the parties ro asscss thc clainr.
signilicaut c\pensc resulting lionr compliance.
                                                                                                                      (B) lttfornration Pruluced.ll'inl'ornration produced irr response to a
                                                                                                                 subpocna is sub.jccl to a clainr ol'prir,ilcge or ofprolection as trial-
  (31 Ouashing      or irlodif ing a Suhltoena.
                                                                                                                 preparation rnaterial, the lterson nraking tlre claint nrnl'norit'\'any partr,lhlt
     (A) llthen lletluirecl. On linrcll'nrolion. the coun lol the district l'herc
                                                                                                                 receir,ed the inlbrnration ofthe clainr and the basis lor it. Alier being
conrpliancc is required ntusl quash or ntodifl.'a subpoena that:
       (i) fhils to allos,a leasonable tiure to compll,;                                                         notilled, a part)'urusl pronrptly rcturn, sequcster. or dcslroY the specified
                                                                                                                 infornration and anv copics it has: nrust not use or disclosc the infornration
       (ii) requires a person to conlpl)'be1'ond the geographical lirnits
                                                                                                                 unlil the claim is lesolr.ed; nrust lake rcasonable steps to rctriere tlre
spccified in ltule 45(c);
                                                                                                                 inlormation il'the palt1.'disclosed it belbre beirrg notilied: and nral'
       (iii) requires disclosule ol'privileged or other protected nratter, ifno
                                                                                                                 pronlplly present thc infornration undcr seal ro the courl. lbr the districr
c.\ception or rvaivcr applies; or
                                                                                                                 rr,here conlrliance is required for a deternrination ofthe claint. 'fhe person
      (ir) subjects      a person to unduc burden.
    (B) Illlrcn Peunitteel. To protect a person subject to or allected by                                        rvho produced the inlbrrnation must prcscrvc the inlbrrnation until rhe clainr
                                                                                           a
                                                                                                                 is resolved.
subpoena. lhe court lbr the district u'here conrpliance is required ma),. on
motion. quash or nrodil\,thc subpocna ifit rcquircs:
                                                                                                                 (g) Conlcnrpt. I'he couil lbr thc district rr,lrcre conrltliance is lequircd - and
       (i) disclosing a trlde secret or other conlidential research,
                                                                                                                 also. aftera nlotion is transfelrcd. the issuing courr-nrav hold in contcntpt
tleveloprrrenl, or comnrercial inlblmation: or
                                                                                                                 a person u{to. har,ing been served. Iirils l'ithout adequate excuse to obev
                                                                                                                 the subpoena or an order related to it



                                                For access to subpoena nraterials, see Fcd. lt. Cir,.                   Ir. 45(a) Conrnrirtec Note (201 3)
